                                                                   1   HILL, FARRER & BURRILL LLP
                                                                       STEPHEN J. TOMASULO (Bar No. 181013)
                                                                   2   CLAYTON J. HIX (Bar No. 236718)
                                                                       One California Plaza, 37th Floor
                                                                   3   300 South Grand Avenue
                                                                       Los Angeles, CA 90071-3147
                                                                   4   Telephone: (213) 620-0460                                            JS-6
                                                                       Fax: (213) 624-4840
                                                                   5   E-mail: stomasulo@hillfarrer.com
                                                                               chix@hillfarrer.com
                                                                   6
                                                                       Attorneys for Plaintiff PJAM LLC
                                                                   7

                                                                   8                         UNITED STATES DISTRICT COURT
                                                                   9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                  10

                                                                  11   PJAM LLC,                                 CASE NO. 2:18-cv-03192 JFW (MRWx)
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12                   Plaintiff,                Judge:    John F. Walter
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13         vs.                                 JUDGMENT AFTER JURY
                                                                                                                 VERDICT
                                                                  14   XX GLOBAL, INC., JACQUES
                                                                       WEBSTER                                   (Verdict rendered April 17, 2019)
                                                                  15
                                                                                       Defendants.
                                                                  16

                                                                  17
                                                                             This action came on regularly for trial on April 16, 2019, in Courtroom 7A of
                                                                  18
                                                                       the United States District Court, the Honorable John F. Walter presiding. Plaintiff
                                                                  19
                                                                       PJAM, LLC was represented by Stephen J. Tomasulo and Clayton J. Hix, and
                                                                  20
                                                                       Defendants XX Global, Inc. and Jacques Webster were represented by Howard E.
                                                                  21
                                                                       King and Matthew J. Cave. A jury of 8 persons was impaneled and sworn. After
                                                                  22
                                                                       hearing the evidence and arguments of counsel, and after the jury was instructed by
                                                                  23
                                                                       the Court, the claims were submitted to the jury with instructions to return a special
                                                                  24
                                                                       verdict. The jury deliberated and on April 17, 2019 returned a unanimous verdict.
                                                                  25
                                                                             IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that by
                                                                  26
                                                                       reason of special jury verdict, Plaintiff PJAM, LLC is entitled to Judgment against
                                                                  27
                                                                       Defendants XX GLOBAL, INC. and JACQUES WEBSTER in the principal
                                                                  28
                                                                   1   amount of $382,932.79, plus prejudgment interest in the amount $41,229.63, for a
                                                                   2   total of $424,162.42, together with recoverable costs and attorneys’ fees, to the
                                                                   3   extent recoverable under applicable law, and postjudgment interest at the legal rate.
                                                                   4

                                                                   5   DATED:       April 30, 2019                    ____________________________
                                                                                                                      HON. JOHN F. WALTER
                                                                   6
                                                                                                                      DISTRICT COURT JUDGE
                                                                   7

                                                                   8

                                                                   9

                                                                  10

                                                                  11
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                  12
                                   300 SOUTH GRAND AVENUE
                                      ATTORNEYS AT LAW




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
                                                                                                                -2-
